Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 6-8, 13, 15-18 and 20 have been amended. Claims 4-5, 14 and 19 have been canceled. Claims 21-24 have been newly added. Claims 1-3, 6-13, 15-18 and 20-24 have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
 
Allowable Subject Matter
3.	Claims 1-3, 6-13, 15-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 13 and 18, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:

	determining a delivery group associated with accessing the virtual software application based on the active directory, wherein the delivery group identifies entities with access to one or more software applications, including the virtual software application; …
	in response to determining that the virtual software application is on the list of the one or more software applications associated with the delivery group, calculating an entity count of the entities with access to the virtual software application within the managed network by: (i) calculating a first count of devices within the managed network of the delivery group, and (ii) calculating a second count of devices with access to the virtual software application within the managed network based on the first count of devices, and
	determining compliance of a software license associated with the virtual software application based on the entity count.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438